NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-1323
                                     ___________

                            IRVING COURTLEY JONES,
                                               Appellant

                                           v.

                     CAMDEN CITY BOARD OF EDUCATION
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 2:11-cv-02398)
                    District Judge: Honorable J. William Ditter, Jr.
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 1, 2012
               Before: CHAGARES, VANASKIE and BARRY, Judges

                            (Opinion filed: October 1, 2012)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Irving Courtley Jones appeals from the order entered on January 24, 2012, which

dismissed his complaint with prejudice. We will affirm.

                                                I.
       Jones was hired by the Camden County Board of Education (Board) as a per diem

substitute teacher. He worked from September 2009, until he was terminated in March

2010, following an altercation with a student allegedly engaged in disruptive behavior.

During the course of the altercation, a desk was overturned, landing on another student’s

foot. There were no injuries. Jones was suspended for conduct unbecoming a teacher

and thereafter terminated.

       Jones filed a claim with the Equal Employment Opportunity Commission (EEOC),

alleging unlawful termination by the Board because of his race. Jones is of African-

American descent; he asserted no additional facts in support of his claim, merely

describing the incident that led to his termination. The EEOC dismissed Jones’

complaint, reporting that it was unable to conclude a statutory violation had occurred, and

notified Jones of his right to sue.

       Thereafter, Jones commenced this action pro se, alleging race and gender

discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-

2000e-17; age discrimination under the Age Discrimination in Employment Act (ADEA)

of 1967, 29 U.S.C. §§ 621-634; disability discrimination under the Americans with

Disabilities Act (ADA) of 1990, 42 U.S.C. §§ 12112-12117; and violation of the

Individuals with Disabilities in Education Act (IDEA), 20 U.S.C. § 1400, et seq. The

Board filed a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6). The District Court dismissed Jones’ complaint, concluding that (1) Jones failed

to set forth facts that would support a claim based on race, age, gender, or disability; (2)
                                              2
Jones’ claims of age, gender, and disability discrimination were barred for failure to

exhaust his administrative remedies; (3) Jones did not have standing to litigate an IDEA

claim; and (4) amendment of Jones’ claims would be futile.

                                                    II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review is plenary. See

McMullen v. Maple Shade Twp., 643 F.3d 96, 98 (3d Cir. 2011). We must accept as true

all of the factual allegations contained in the complaint and draw reasonable inferences in

favor of the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Erickson v.

Pardus, 551 U.S. 89, 93-94 (2007). To survive dismissal, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its

face.” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

                                                    III.

       Jones does not present a cogent legal argument to this Court. It is well settled that

if an appellant fails to comply with the requirements to set forth an issue raised on appeal

and to present an argument in support of it, “the appellant normally has abandoned and

waived that issue on appeal and it need not be addressed by the court of appeals.” Kost v.

Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993) (citing Inst. for Scientific Info., Inc. v.

Gordon & Breach, Sci. Publishers, Inc., 931 F.2d 1002, 1011 (3d Cir. 1991); Al-Ra’Id v.

Ingle, 69 F.3d 28, 31 (5th Cir. 1995) (noting that pro se litigants are not excepted from

the requirements). Accordingly, despite our liberal construction of Jones’ brief, Haines v.
                                                3
Kerner, 404 U.S. 519, 520 (1972), we conclude that he has waived consideration of the

District Court’s legal analysis. 1

       Absent waiver, we would affirm the District Court’s analysis, supplemented in the

following manner. The District Court correctly concluded that (1) Jones failed to set

forth any facts that would support a claim of discrimination under Title VII, see Iqbal,

556 U.S. at 678; see also, e.g., Ricci v. DeStefano, 557 U.S. 557, 577 (2009) (stating that

a plaintiff must establish that he was “treated . . . less favorably than others [by his

employer] because of a protected trait” and that the employer “had a discriminatory

intent”) (internal quotations omitted); (2) Jones failed to exhaust his administrative

remedies for his age, gender, and disability discrimination claims, see Antol, 82 F.3d at

1295; see also supra note 1; (3) Jones did not have standing to litigate an IDEA claim,

see, e.g., Lawrence Twp. Bd. of Educ. v. New Jersey, 417 F.3d 368, 371 (3d Cir. 2005)

(“[The IDEA statutory] language strongly suggests that Congress intended to provide a

private right of action only to disabled children and their parents.”); and (4) because

Jones made no attempt to remedy the defects in his complaint, despite notice and his

familiarity with the pleading requirements, granting him an opportunity to amend his


       1
         There is one exception. Jones is critical of the District Court’s reliance on
Robinson v. Dalton, 107 F.3d 1018 (3d Cir. 1997), cited in support of its conclusion that
Jones failed to exhaust his administrative remedies relevant to his age, gender, and
disability discrimination claims. Although there are cases more on point than Robinson,
we find no error in the District Court’s conclusion. Jones did not pursue these claims
before the EEOC first as he was required to do. Accordingly, the District Court properly
dismissed these claims. See, e.g., Antol v. Perry, 82 F.3d 1291, 1295 (3d Cir. 1996)
(dismissing a gender discrimination claim where the plaintiff pursued only a disability
                                              4
complaint would be futile, see Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d

Cir. 2002) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                               IV.

      For the foregoing reasons, we will affirm the District Court’s judgment.




discrimination claim before the EEOC).
                                           5